Beasley, Judge,
dissenting.
I respectfully dissent as it appears that we do not have jurisdiction of this appeal. As my brother Judge Carley notes, the pretrial order was not entered. So whatever relevancy it would have to the claim had it been entered, it is of no significance in consideration of the allegations of the unamended complaint, which the trial court concluded failed to state a cognizable claim against “Mayor and Council of the City of Flemington,” the defendant as styled by plaintiff.
That leaves us with the complaint. It alleges in part that plaintiff “has no remedy at law and prays that the Court require that the City issue him a business license, so that he can conduct his business.” In his prayer for relief, he repeats the demand “that the City be required to give him a business license and stop harassing him.”
Thus, plaintiff clearly seeks equitable relief as well as money damages. “Unless otherwise provided by law, the Supreme Court of Georgia “shall have appellate jurisdiction of . . . All equity cases; . . . .” Ga. Const. 1983, Art. VI, Sec. VI, Par. III. No law provides us with jurisdiction of this type case, and it should be transferred lest we exceed our powers.